Title: To Benjamin Franklin from Thomas Mifflin, 5 February 1784
From: Mifflin, Thomas
To: Franklin, Benjamin


          
            Sir
            Annapolis 5 Februy 1784
          
          Lt Colonel Murnan has requested me to give him a Letter of Introduction to your Excellency; which he supposes will assist him in his military Pursuits— I have seen many Certificates from General Washington General Howe & other Officers under whom he has served; & have made a particular Enquiry into his Conduct, during the late War: And it with much Pleasure I now recommend him to you as a very deserving Officer.
          I am with the greatest Respect & Attachment Your Excellencys Obedient & humble Serv
          
            Thomas Mifflin
          
         
          Addressed: The Honorable / Benjamin Franklin / Passy
          Endorsed: Thos Mifflin Esq 5 Feby. 84 Recomn. of Col Harmar
        